DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Blair on 6/9/2021. Note that the changes below, as well as the Reasons for Allowance are identical to those in the Notice of Allowance that was mailed on 6/17/21.

The application has been amended as follows: 

Claim 15 is being amended as follows:
15. The introducer of claim 7, wherein an inner surface of the distal opening of the blunt tube is tapered inwardly in a distal direction such that the inner surface is configured to guide the catheter distally through the blunt tube and into the catheter adapter.

Allowable Subject Matter
Claims 7, 8, 11-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, the applicant has amended the claim to require “wherein in response to compression of the compressible sleeve in a distal direction, the distal opening of the catheter is advanced from a first position proximal to the distal end of the compressible sleeve to a second position that is distal to the introducer element”. Schumacher et al. (US 2015/0343179 A1, cited previously and hereafter ‘Schumacher’) discloses an introducer (see Fig. 18), comprising: an introducer element (see annotated Fig. 18 below), comprising: a blunt tube (annotated), the blunt tube comprising a distal opening and configured for insertion within a catheter adapter (114), wherein the blunt tube comprises a first outer diameter; a base (see annotated Fig. 18 below), wherein the base is configured to insert into the catheter adapter (see Fig. 18), wherein the base is generally cylindrical and comprises a second outer diameter that is greater than the first outer diameter (see Fig. 18), wherein the blunt tube extends distally from the base such that a stepped surface is formed between the blunt tube and the base (see annotated Fig. 18); a pathway extending through the base, and the distal opening (see Fig. 18); and a compressible sleeve (130) comprising a distal end and a proximal end (see Fig. 18); a grip (132, see Fig. 18) wherein the distal end of the compressible sleeve is coupled to a proximal end of the introducer element and the proximal end of the compressible sleeve is coupled to the grip (132; see Fig. 18); and a catheter (appears to be labeled as 105 in Fig. 15, however see annotated Fig. 18 below) comprising a distal opening (119) and configured for insertion through the introducer element and the catheter adapter (Fig. 18). However, Schumacher is silent to wherein in response to compression of the compressible sleeve in a distal direction, the distal opening of the catheter is advanced from a first position proximal to the distal end of the compressible sleeve to a second position that is distal to the introducer element in combination with the rest of the limitations of claim 7. The distal opening 119 of Schumacher is only shown located distally of the introducer element and it is not clear from Schumacher whether or not the distal opening 119 is ever located proximal to the distal end of the compressible sleeve 130.
Claims 8, 11-15, and 17-19 depend from claim 7.
.

    PNG
    media_image1.png
    717
    580
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D Ponton/Examiner, Art Unit 3783